Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Initial Examination
Applicant's submission filed on 09/11/20 has been entered.
Claims 1-20 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDSs) are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Allowable Subject Matter
Claims 8-12 and 14-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: the cited references fail to anticipate or render the claimed subject matter (combined with other limitations claimed in the claimed subject matter) obvious over any of the prior art of record, either alone or in combination. Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 13, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fang (US 20160142492 A1, cited by applicant of record) in view of Altin (US 20180048710 A1).

Regarding claims 1 and 19, Fang discloses a communication method [fig. 2], wherein the communication method comprises:
obtaining a historical load of a serving cell of a terminal (Collecting traffic info and predicting congestions using historical info, which includes the load info of BSs (i.e., serving cells where the vehicles are the “terminals”) [par. 0040, 43]);
determining a data reporting time of the terminal based on the historical load of the serving cell (The type and amount of the data is used to provide the timing of the transmissions of the data [par. 0013-14]); and
sending the data reporting time to the terminal (The infrastructure (i.e., platform) sends the data transmission policy (i.e., including data reporting time) to the vehicle (i.e., terminal) [par. 0062-63]).
Although Fang discloses communication to a network device, as discussed above, Fang does not explicitly disclose implemented by an Internet of things (IoT) platform. However, these concepts are well known as disclosed by Altin.
In the same field of endeavor, Altin discloses:
implemented by an Internet of things (IoT) platform [par. 0046].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fang with Altin. One of ordinary skill in the art would have been motivated to perform such a modification given the benefit of accessing and managing IoT devices [Altin par. 0046].
Regarding claim 19, Altin discloses an IoT platform [fig. 4A no. 120], comprising: a processor [fig. 4A no. 421]; and a memory coupled to the processor and storing instructions [fig. 4A no. 422].

Regarding claim 20, Fang discloses a terminal [fig. 4], comprising: a processor [fig. 4 no. 402]; and a memory coupled to the processor and storing instructions [fig. 4 no. 404] that, when executed by the processor, cause the terminal to be configured to:
receive a data reporting time of the terminal (The infrastructure (i.e., platform) sends the data transmission policy (i.e., including data reporting time) to the vehicle (i.e., terminal) [par. 0062]); and
report data based on the data reporting time [par. 0059, 14].
Although Fang discloses communication to a network device, as discussed above, Fang does not explicitly disclose from/to an Internet of things (IoT) platform. However, these concepts 3are well known as disclosed by Altin.
In the same field of endeavor, Altin discloses:
from/to an Internet of things (IoT) platform [par. 0046].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fang with Altin. One of ordinary skill in the art would have been motivated to perform such a modification given the benefit of accessing and managing IoT devices [Altin par. 0046].

Regarding claim 2, Fang and Altin disclose everything claimed, as applied above.
Fang further discloses wherein determining the data reporting time comprises:
determining a predicted load of the serving cell in a preset time period from a current time based on the historical load of the serving cell [par. 0040, 43]; and
determining the data reporting time based on the predicted load [par. 0013-14].

Regarding claim 3, Fang and Altin disclose everything claimed, as applied above.
Fang further discloses wherein obtaining the historical load of the serving cell comprises:
obtaining a historical load of at least one cell, wherein the at least one cell comprises the serving cell of the terminal [par. 0040, 43]; and
obtaining the historical load of the serving cell from the historical load of the at least one cell based on the serving cell of the terminal [par. 0040, 43].

Regarding claim 4, Fang and Altin disclose everything claimed, as applied above.
Fang further discloses:
wherein obtaining the historical load of the at least one cell comprises obtaining the historical load of the at least one cell from a network management device (The method steps can be performed by different entities, e.g. the server (i.e., network management device). Also the load can be obtained from the BS [par. 0060, 40, 43).

Regarding claim 5, Fang and Altin disclose everything claimed, as applied above.
Fang further discloses:
wherein obtaining the historical load of the at least one cell comprises obtaining the historical load of the at least one cell from a base station that is a serving base station of the terminal, and wherein the at least one cell is a cell within coverage of the base station [par. 0040, 43].

Regarding claim 13, Fang and Altin disclose everything claimed, as applied above.
Fang further discloses wherein after determining the data reporting time of the terminal, the method further comprises:
receiving a second message from the terminal, wherein the second message comprises information indicating that the serving cell of the terminal changed and information about a new serving cell [fig. 2 no. S208-S212]; and
updating the data reporting time of the terminal based on a historical load of the new serving cell [fig. 2 no. S208-S212].

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fang and Altin as applied to claim 1 above, and further in view of Jain (US 20150264512 A1).

Regarding claim 6, Fang and Altin disclose everything claimed, as applied above.
Although Fang discloses wherein obtaining the historical load of the at least one cell comprises obtaining the historical load of the at least one cell, as discussed above, Fang and Altin do not explicitly disclose from a service capability exposure function (SCEF) network element. However, these concepts are well known as disclosed by Jain.
In the same field of endeavor, Jain discloses:
from a service capability exposure function (SCEF) network element [par. 0030].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fang and Altin with Jain. One of ordinary skill in the art would have been motivated to perform such a modification given the benefit of enabling devices to communicate through standard networks [Jain par. 0030].

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Fang and Altin as applied to claim 1 above, and further in view of Tang.

Regarding claim 7, Fang and Altin disclose everything claimed, as applied above.
Although Fang discloses wherein determining the data reporting time comprises determining the data reporting time based on the historical load of the serving cell, as discussed above, Fang and Altin do not explicitly disclose further comprising obtaining a time range in which the terminal reports data … and the time range. However, these concepts are well known as disclosed by Tang.
In the same field of endeavor, Tang discloses:
further comprising obtaining a time range in which the terminal reports data … and the time range [par. 0117].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fang and Altin with Tang. One of ordinary skill in the art would have been motivated to perform such a modification given the benefit of allocating resources [Tang par. 0003].

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Fang in view of Altin and Tang (US 20200374865 A1).

Regarding claim 16, Fang discloses a communication method [fig. 2], implemented by a terminal [fig. 1 no. 102], wherein the communication method comprises:
receiving a data reporting time of the terminal (The infrastructure (i.e., platform) sends the data transmission policy (i.e., including data reporting time) to the vehicle (i.e., terminal) [par. 0062]); and
reporting data based on the data reporting time [par. 0059, 14].
Although Fang discloses communication to a network device, as discussed above, Fang does not explicitly disclose to/from an Internet of things (IoT) platform. However, these concepts are well known as disclosed by Altin.
In the same field of endeavor, Altin discloses:
to/from an Internet of things (IoT) platform [par. 0046].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fang with Altin. One of ordinary skill in the art would have been motivated to perform such a modification given the benefit of accessing and managing IoT devices [Altin par. 0046].
Although Fang discloses receiving a data reporting time of the terminal, as discussed above, Fang and Altin do not explicitly disclose sending a time range. However, these concepts are well known as disclosed by Tang.
In the same field of endeavor, Tang discloses:
sending a time range in which the terminal reports data [par. 0117].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fang and Altin with Tang. One of ordinary skill in the art would have been motivated to perform such a modification given the benefit of allocating resources [Tang par. 0003].

Regarding claim 17, Fang, Altin, and Tang disclose everything claimed, as applied above.
Fang and Altin further disclose further comprising:
receiving an updated data reporting time [Fang fig. 2 no. S208-S212] from the IoT platform [Altin, as discussed above]; and reporting data to the IoT platform [Altin, as discussed above] based on the updated data reporting time [Fang fig. 2 no. S208-S212].

Regarding claim 18, Fang, Altin, and Tang disclose everything claimed, as applied above.
Fang and Altin further disclose:
further comprising sending a message to the IoT platform [Altin, as discussed above] indicating that the terminal reports data at the data reporting time [Tang, as discussed above].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Walter J DiVito whose telephone number is (571)272-2556. The examiner can normally be reached M-R: 8 am - 6 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 571-270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WALTER J DIVITO/Primary Examiner, Art Unit 2419